776 N.W.2d 912 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Bernard William KADE, Defendant-Appellant.
Docket No. 139540. COA No. 285402.
Supreme Court of Michigan.
January 22, 2010.

Order
On order of the Court, the application for leave to appeal the July 7, 2009 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). We further ORDER the Oakland Circuit Court, in accordance with Administrative Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint Dana B. Carron, if feasible, to represent the defendant in this Court. If this appointment is not feasible, the trial court shall, within the same time frame, appoint other counsel to represent *913 the defendant in this Court. At oral argument, the parties shall address the question whether the defendant is entitled to withdraw his plea because he was not advised of the maximum possible sentence as enhanced by his habitual offender status. The parties shall file supplemental briefs within 42 days following the appointment of counsel, but they should not submit mere restatements of their application papers.